Citation Nr: 1231205	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  11-13 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for right ear hearing loss disability.

2. Entitlement to a compensable initial rating for left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to October 1953.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran provided testimony at a September 2011 hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on Virtual VA, to ensure a total review of the available evidence.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran's claims were previously before the Board in December 2011, wherein they were remanded for additional due process considerations and development.  The case was returned to the Board for appellate consideration.  As will be explained below, service connection for the Veteran's right ear hearing loss is granted.  Unfortunately, further development is required before the Board can adjudicate the Veteran's pending claim for an increased disability rating for his left ear hearing loss.  Regrettably, this claim is being remanded to the RO via the Appeals Management Center (AMC).  VA will notify him if further action is required on his part.


FINDING OF FACT

There is competent medical evidence of record indicating that the Veteran has right ear hearing loss disability according to VA standards, which is causally related to his military service.


CONCLUSION OF LAW

Right ear hearing loss disability was incurred in active military service and service connection for this disability is warranted.  §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1-2, 3.156(a), 3.159, 3.326(a) (2011).  As the Veteran's claim for service connection has been granted, no further notification or assistance is necessary, and deciding the appeal is not prejudicial to the Veteran.

Legal Criteria

Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection may also be awarded for certain disabilities, such as organic diseases of the nervous system, which manifest to a compensable degree within a statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Analysis

The Board finds that the medical evidence of record supports the Veteran's contention that he has right ear sensorineural hearing loss disability that is causally related to noise exposure he experienced in service.  

The Veteran reported a history of military noise exposure due to service, and his DD Form 214 (Armed Forces of the United States Report of Transfer or Discharge) states that the Veteran's military occupational specialty was as a gunnery instructor; notations on the DD 214 also indicate that he had foreign service.  Additional service personnel records indicate that the Veteran had service in Korea from February 1953 to October 1953 and Reserve duty from 1948 to 1950; these records also indicate that he taught at an artillery school and participated in field training exercises.  According to the Veteran, he had in-service noise exposure due to working with artillery and other weapons in connection with his assigned duties.  He also reported artillery and howitzer noise exposure, as well as aircraft noise, during his service in Korea.  As such, the Board finds that exposure to acoustic trauma in service is consistent with the circumstances of his service.  38 U.S.C. § 1154(a) and (b) (West 2002).  

Moreover, results of his March 2010 and April 2012 VA audiological examinations and private evaluations by A. F., M.D., dated 1989 through 2010, confirm that he has sufficient hearing loss in his right ear to meet the threshold minimum requirements of 38 C.F.R. § 3.385 to be considered an actual "disability."  The reported audiometric findings at the VA examination revealed the Veteran had auditory thresholds in excess of 40 decibels at 2000, 3000 and 4000 Hertz in his right ear.

The Board acknowledges that the Veteran had normal whisper voice testing at separation from service, and that audiometric testing was also normal in his right ear at his discharge from active service.  The Board also acknowledges that the April 2012 VA audiological examiner did not find that the Veteran's right ear hearing loss could be attributed to a specific date or circumstance during the Veteran's active military service, as the Veteran was noted to have normal hearing at discharge; the VA examiner found that the etiology of the Veteran's hearing loss was not likely to be caused by or related to his noise exposure during active military service, as he did not have right ear hearing loss during or at discharge from service.  However, this is not determinative as to whether his current right ear hearing loss is etiologically related to his military service and does not preclude service connection in this case.  

In this regard, the VA audiological examiner based the opinion on the absence of hearing loss during the Veteran's service or shortly thereafter and did not provide any reason why the Veteran's in-service acoustic trauma was not a source of his current right ear hearing loss; the Board points out that the VA audiological examiners conceded that the Veteran had noise exposure during service, and that the Veteran is service-connected for left ear hearing loss and tinnitus as a result of said military noise exposure.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993) ("[§ 3.385] operates to establish when a measured hearing loss is . . a 'disability' for which compensation may be paid, provided that the requirements for service connection are otherwise met . . .").  Further, in Hensley, the Court indicated that a veteran need not have met the requirements of 38 C.F.R. § 3.385 while in service, only presently.  Hensley, 5 Vet. App. at 158-59.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The VA examiner's conclusory opinion based on the absence of documented hearing loss at discharge from service does not mean that there is no nexus between the Veteran's current right ear hearing loss and his in-service noise exposure.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that most of the probative value of a medical opinion comes from its reasoning).  

Indeed, the opinion rendered in the April 2012 VA examination report was far from being clear or definitive as to etiology.  The VA examiner noted that the Veteran had noise exposure during his period of service, including acoustic trauma due to work in artillery.  In addition, the Veteran consistently and credibly contended that in-service noise exposure caused his right ear hearing loss and that it has been continuing to the present.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Board finds that the examiner's opinion regarding hearing loss was apparently based on an erroneous assumption that service connection for this condition required a documentary showing of right ear hearing loss in service.  

 There is no categorical requirement that there must be competent medical evidence when the determinative issue involves medical etiology as in this case.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009).   Rather, the Board must assess the lay evidence and determine whether the disability claimed is the type for which lay evidence is competent.  Here, the Veteran's lay statements are competent and credible.  There is no evidence of significant post-service noise exposure as the Veteran worked as a lawyer.  In short, even without a supporting medical opinion, the Veteran's statements as to his symptoms and experiences support a finding of both chronicity and continuing disability.  Accordingly, service connection is warranted for right ear hearing loss disability.


ORDER

Entitlement to service connection for right ear hearing loss is granted.  


REMAND

VA is required to make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  

The Board acknowledges that the Veteran had a VA audiological examination in April 2012.  Nevertheless, the Veteran is now also service-connected for right ear hearing loss.  Therefore, the Board finds that the issue of entitlement to a initial compensable rating for left ear hearing loss is inextricably intertwined with the grant of the Veteran's right ear hearing loss service connection claim, and that the Veteran's hearing loss cannot be evaluated without a new VA audiological evaluation.  See 38 C.F.R. § 4.85(f).  As such, in order to effectively evaluate the Veteran's service-connected hearing loss, a more recent objective characterization of this condition and the associated symptomatology is required.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  See also Gurley v. Peake, 528 F.3d 1322 (2008) (Equal Access to Justice Act attorney fees not awarded because remand of inextricably intertwined claims was warranted for reasons of judicial economy even in absence of administrative error).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for an audiogram and Maryland CNC speech recognition test to determine the current severity of his bilateral hearing loss.  The claims file should be made available to the examiner for review in connection with the examination.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

2.  When the development requested has been completed, the case should again be reviewed by the RO/AMC, with application of all appropriate laws and regulations, and consideration of all additional information obtained since issuance of the August 2012 supplemental statement of the case, including any evidence obtained as a result of this remand. 

 If the claim remains denied, the appellant and his representative, if any, should be furnished a SSOC and afforded a reasonable period of time within which to respond thereto.  Thereafter, the case should be returned to the Board, as appropriate.

The purpose of this remand is to further develop the record and afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


